Exhibit 10.2

[    ], 2017

[CLUB Outfitter]

Dear [    ]:

As you know, on October 3, 2016, Cabela’s Incorporated (“Cabela’s”) and Bass Pro
Group, LLC, a Delaware limited liability company (“Bass Pro”), entered into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which a
subsidiary of Bass Pro will merge with and into Cabela’s, causing Cabela’s to
become a wholly owned subsidiary of Bass Pro (the “Merger”).

On the same date, Cabela’s, World’s Foremost Bank, a Nebraska banking
corporation (“WFB,” and together with Cabela’s, the “Company”), and Capital One,
National Association, a national banking association (“Capital One”), entered
into a Sale and Purchase Agreement, pursuant to which Capital One will acquire
and assume from WFB certain assets and liabilities and offer employment to
certain employees of the Company (the “Sale,” and together with the Merger, the
“Transactions” and the date of the consummation of the Transactions, the
“Closing Date”).

In connection with the Merger Agreement, Cabela’s has agreed not to grant any
equity-based compensation awards prior to the completion of the Transactions. As
a result, in place of an equity-based incentive award for 2017, Cabela’s has
approved a cash-based incentive award, which is hereby granted to you as of the
date of this letter (the “Grant Date”) and is subject to the following terms and
conditions.

Eligibility for Incentive Payment. You will be entitled to a cash incentive
payment in the amount of $[    ] (the “Incentive Payment”), subject to the
following vesting conditions:

 

•   Fifty percent (50%) of the Incentive Payment will vest if you remain in
continuous employment with the Company through the first anniversary of the
Grant Date.

 

•   The remainder of the Incentive Payment will vest if you remain in continuous
employment with the Company through the second anniversary of the Grant Date.

 

•   Any unvested portion of the Incentive Payment will become fully vested if
either (a) a Change in Control, as defined in the Company’s 2013 Stock Plan
(including the Transactions), occurs prior to the second anniversary of the
Grant Date and you remain in continuous employment through the Closing Date or
(b) your employment with the Company terminates prior to the second anniversary
of the Grant Date due to death or Disability.

For the avoidance of doubt, for purposes of the Incentive Payment, you will be
deemed to remain in continuous employment with the Company through the Closing
Date even if your employment with the Company ends on the Closing Date and
immediately thereafter you become an employee of Capital One or one of its
affiliates. If your employment with the Company terminates for any reason other
than due to your death or Disability prior to the date on which the Incentive
Payment becomes fully vested, as described above, you will not be entitled to
any unvested portion of the Incentive Payment.

 

1



--------------------------------------------------------------------------------

For purposes of this letter, “Disability” shall mean that you either (i) are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) are, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering employees of the Company.

Payment of the Incentive Payment. Any portion of the Incentive Payment that
becomes vested, as described above, shall be payable to you in a cash payment
within 30 days after the date on which such vesting occurs.

Employment with Affiliates. For purposes of this letter, employment with the
Company shall be deemed to include employment with any of its affiliates.

Withholding Taxes. The Company shall withhold or arrange for one of its
affiliates to withhold from the payments due to you (or your heirs or legal
representative) all taxes which, by applicable federal, state, local or other
law, are required to be withheld.

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:

To the Company:

Cabela’s Incorporated

One Cabela Drive

Sidney, NE 69160

Attention: Legal Department

To you:

At the most recent address on file at the Company.

Entire Agreement. This letter embodies the entire understanding, and supersedes
all other oral or written agreements or understandings, between you and the
Company regarding the subject matter hereof. Nothing in this letter shall affect
the other compensation and benefits to which you are eligible as an employee of
the Company, including without limitation annual performance-based bonuses. The
Incentive Payment shall not be considered compensation for purposes of any
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates except as expressly provided under such plan,
program, policy or arrangement.

Amendment; Waiver. The terms and conditions set forth in this letter may not be
amended in a manner that materially affects your rights hereunder without your
written consent. No failure to exercise, and no delay in exercising, any right,
power or privilege hereunder shall operate as a waiver thereof. No waiver of any
breach of any provision set forth herein shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision.

 

2



--------------------------------------------------------------------------------

Binding Effect; Assignment. The rights and obligations set forth herein shall
bind and inure to the benefit of any successor of the Company by reorganization,
merger or consolidation, or any assignee of all or substantially all of the
Company’s business and properties. The Company may assign its rights and
obligations hereunder to any of its affiliated companies without your consent,
but the Company shall remain liable for any payments provided hereunder not
timely made by any assignee. Your rights or obligations hereunder may not be
assigned by you.

Section 409A. The payments to you pursuant to this letter are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4)
and this letter shall be interpreted and construed consistently with such
intent. In the event the terms of this letter would subject you to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company may
modify the terms of this letter to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable hereunder.

Headings. The headings contained in this letter are for reference purposes only
and shall not affect the meaning or interpretation of this letter.

Governing Law; Validity. The interpretation, construction and performance of
this letter agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this letter agreement shall not affect the validity or
enforceability of any other provisions hereof, which other provisions shall
remain in full force and effect.

* * * * * * * * *

If you have any questions about your Incentive Payment, please let me know.

Very truly yours,

 

Charles Baldwin Chief Administrative Officer

 

3